Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



2.	Claims 1, 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patent Pub. 2019/0191349 to Kim in view of Patent 9,516,567 to Faccin and one of Patent Pubs. 20190124589 to Bogineni or 2018/0077621 to Harrang.  
 
Regarding claims 1, 9 and 17 Kim teaches a method for triggering a network handover, the method comprising:  
determining, by a Core Access and Mobility Management Function (AMF) of a 5G Core network, whether a switchover condition is satisfied (see Figs. 5a to 12, which show various embodiments where the AMF receives a service request from a UE and determines if any of a number of fallback (recited “switchover”) conditions is satisfied);
when determining that the switchover condition is satisfied, sending, by the AMF of the 5G Core network, a request message to a Radio Access Network (RAN) node, wherein: the request message comprises one of: 
first indication information for indicating the RAN node to perform an inter-Radio Access Technology (RAT) switchover, wherein the inter-RAT switchover is to handover or redirect a terminal from a New Radio (NR) node to an evolved universal terrestrial radio access network (E-UTRA) node, the NR node and the E-UTRA node connected to a same 5G Core network; or 
second indication information for indicating the RAN node to perform an inter-system switchover, wherein the inter-system switchover is to handover or redirect a terminal from a 5G system to a 4G system (see Fig. 4a and section [0051] and Fig. 5a and sections [0062] to [0067] and sections [0119], [0126] and [0171] and see sections [0053] to [0058], where the described “N26 interface” is the recited “inter-system interface between 4G and 5G” and see Fig. 8 as described in sections [0139] to [0145], and see Fig. 9 as described in sections [0146] to [0167], which teach switching from the 5G to 4G systems).  
Regarding the amendment to claim 1 reciting “, to instruct the RAN node to handover some or all of data flows of the terminal on a user plane and handover data flow of a specified application,”, although sections [0015], [0027] and [0051] of Kim teach the “user plane”, and any active connection (data or voice) is a “user plane” flow, Faccin is added to explicitly teach handing over the “user plane”. 
In an analogous art, Faccin teaches performing handovers in fallback procedures.  See for example, claims 1 and 11 of Faccin, which explicitly teach that during the fallback handover procedure the network selected receives the user plane connections.  

Therefore, as Kim teaches the AMF of a 5G system determining fallback handovers and teach “user plane” connections, and as Faccin teaches handing over the user plane flows during fallback, it would have been obvious to modify Kim to perform this function, as Kim teaches user plane concerns during handover.  
Regarding the same amendment and language of “some or all data flows and a specific application”, either one of Bogineni or Harrang is added. 
In an analogous art, Bogineni teaches a system which hands over applications. As shown in Fig. 2 (as described in sections [0037] to [0044]) Bogineni shows messages which include information about network slices, where each slice runs a specific service or application, which include the threshold amount of resources 220 for that service/application ([0042]).  See section [0069], which teaches determining if a specific application may be supported (based on available resources and/or the recited preset threshold) and handing off when it is determined that the current application can’t be supported (as shown in Figs. 4-10). Similarly, Harrang teaches a system which hands over “elephant flows”, which are defined as applications which require an amount of network resources which exceed a threshold. See sections [0020], [0037] and [0056].  
Therefore, as Kim/Faccin teach performing handovers in a 5G system and using handover messages to enable this process, and as either one of Bogineni/Harrang teaches messages which identify applications (with their thresholds) that cannot be supported, it would have been obvious to modify Kim to include messages of the type described in Bogineni/Harrang, when a service or application is not supported on the current connection, it should be handed over to a RAN node which can support the application, as is desired.  
Regarding the language of claim 1 below which recites:
“wherein the specific applications comprise at least one of the following: an application that is not supported by the 5G network; an application that occupies an amount of resources of the 5G network that exceeds a preset value; an application that is not used on the 5G network required in subscription information; and an application that is in a low-priority transfer data packet in the subscription information, the low-priority transfer data packet meaning that a priority of the low-priority transfer data packet is lower than or equal to a preset priority”, although the feature of 5G resources being exceeded has been addressed by Harrang above, as this language is not actively used in the method step it is given little to no patentable weight. 

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Faccin and Bogineni/Harrang as applied to claims 1, 9 and 17 above, and further in view of either one of 2019/0021037 to Shaw or 2020/0015128 to Stojanovski. 

Regarding claims 2, 10 and 18, which recite “wherein determining whether a switchover condition is satisfied comprises: receiving, by the AMF of the 5G Core network, a service request message sent by the terminal, the service request message being used to indicate occurrence of an emergency service”, as Kim does not explicitly teach emergency calls either Shaw or Stojanovski is added.
In an analogous art, both Shaw and Stojanovski teach performing fallback to a 4G system from a 5G system when an emergency call is placed.  See section [0041] of Shaw and see the Abstract and section [0019] of Stojanovski. 
Therefore, as Kim teaches the AMF of a 5G system determining fallback, and as either Shaw or Stojanovski teach determining fallback based on emergency calls, it would have been obvious to modify Kim to perform this function, as emergency calls are conventional and important to connect. 

Claims 25-26, 29-30, 33-34 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Faccin and Bogineni/Harrang as applied to claims 1, 9 and 17 above, and further in view of U.S. Patent Pub. 2015/0071068 to Gupta.  

Regarding claims 25, 29 and 33, which recite “wherein sending, by the AMF of the 5G Core network, a request message to the RAN node comprises: sending, by the AMF of the 5G Core network, the request message to the RAN node when determining that traffic used by the terminal on the first network exceeds a preset threshold”, Gupta is added. 
In an analogous art, Gupta teaches performing handovers between wireless systems (4G and LTE etc.) based on the type of applications run on the mobile device and a bandwidth threshold limit based on the type of application. See for example, Figs. 3A to 3C and sections [0005], [0011], [0047] and [0084] to [0085], which define rogue applications and the bandwidth threshold limits associated with these applications and sending signals to the service nodes to switch the service network for these specifically identified applications.  See also the last sentence of section [0015], which states “Also, as used herein, the term "threshold limit" refers to a maximum amount of permissible data transmission by a mobile application via a network, beyond which access of the mobile application to the network is controlled by a service provider of the network to avoid network congestion”.   
Therefore, as Kim teaches the AMF of a 5G system determining handovers, and as Gupta teaches determining handovers based on traffic thresholds for each specific application, it would have been obvious to modify Kim to perform this threshold function, as Gupta teaches reasons such as ensuring no network congestion if the application causes too much traffic/bandwidth, which is conventionally avoided. 

Regarding claims 26, 30 and 34, which recite “wherein sending, by the AMF of the 5G Core network, a request message to a RAN node comprises: sending, by the AMF of the 5G Core network, the request message to the RAN node when determining that the terminal is using one or more specific applications on a first network”, as described above, Gupte teaches that a “rouge application” is being used and Kim teaches the AMF of the 5G network sending a handover message to the RAN node, as recited.

Regarding claims 37-39, which recite “wherein determining that traffic used by the terminal on the first network exceeds a preset threshold comprises: receiving, by the AMF of the 5G Core network, a first trigger message sent by a network element of a 4G core network, the first trigger message being used to indicate that the traffic used by the terminal on the first network exceeds the preset threshold”, as described above, Gupte teaches that a “rouge application” is being used and Kim teaches the AMF of the 5G network sending a handover message to the RAN node, as recited.  
Claims 28, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Faccin and Bogineni/Harrang as applied to claims 1, 9 and 17 above, and further in view of U.S. Patent Pub. 2020/0037207 to Centonza. 

Regarding claims 28, 32 and 36, which recite “wherein sending, by the AMF of the 5G Core network, a request message to the RAN node comprises: sending, by the AMF of the 5G Core network, the request message to the RAN node when receiving a second trigger message, the request message being used to trigger the RAN node to perform the handover or the redirection”, Centonza is added.   
In an analogous art, Centonza teaches performing handovers between 5G and 4G networks.  As described in sections [0047] to [0051] and [0092] to [0096], Centonza teaches receiving multiple networks available “trigger” messages from the core network (which are targets in the handover HRL list), and then performing other actions before the handover is actually performed.  Therefore, as Centonza teaches receiving multiple messages from the core network one of these is the recited “second trigger message”, as recited.  
Therefore, as both Kim and Centonza teach determining handovers between 5G and 4G systems, and as Centonza teaches determining handovers after receiving a first trigger and receiving a second trigger, it would have been obvious to modify Kim to perform this function, as Centonza teaches reasons such as performing other actions to select the appropriate target network and prepare for the handover before it is performed so that QoS may be maintained etc., as is desired and as is conventional.  

Response to Arguments
Applicant's arguments filed 10-7-22 have been fully considered but are not persuasive and/or moot in view of the new grounds of rejection.  It is first noted that all of Applicant’s arguments (on pages 11-13) listed as “firstly” to “fourthly” relate to the “differences” between the claimed threshold values (associated with application) and the threshold values found in Bogineni.  In response to these points, as was discussed during the interview of June 30, 2022, the claim language that defines this threshold is passively recited in a “wherein clause” and is not actively used in the method of claim 1.  As this threshold is not actively recited, it has little to no patentable weight.  However, to address this feature for compact prosecution, Harrang is added to show that the threshold is related to “network resources” (see section [0037] in a 5G network section [0056]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646